Citation Nr: 1039677	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-04 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, 
to include as secondary to low back strain.

2.  Entitlement to a disability rating in excess of 40 percent 
disabling for service-connected low back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1945 to November 
1946.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from decisions of April 2005 and May 2006 by the 
respective Department of Veterans Affairs (VA), Regional Offices 
(RO), in Houston, Texas, and Cleveland, Ohio.

In a March 2003 Board remand, the Veteran's claims for (i) an 
increased rating for low back strain, then rated at 10 percent, 
and (ii) an effective date earlier than October 12, 1999, were 
sent to the RO/AMC for further development.  Before the directed 
development was accomplished, and/or a final Board determination 
issued on these claims, the Veteran submitted a July 2004 
statement withdrawing his appeals related to these claims, 
pursuant to 38 C.F.R. § 20.204.  Accordingly, the September 2001 
rating action addressing these claims became the date VA received 
the Veteran's withdrawal.  Id.  

The Veteran filed a claim of entitlement to a disability rating 
in excess of 10 percent disabling for low back strain on November 
4, 2004.  In a rating decision, dated in April 2005, the Veteran 
was denied entitlement to a disability rating in excess of 10 
percent.  In May 2005 the Veteran's accredited representative 
submitted additional evidence regarding the Veteran's claim, and 
in July 2005 the Veteran was afforded a VA examination regarding 
his back disorder.  The claim was readjudicated in May 2006 
because the RO was required to consider the new and material 
evidence in connection with the Veteran's initial November 2004 
claim of entitlement to an evaluation in excess of 10 percent 
disabling for low back strain because it is deemed as having been 
filed in connection with that claim.  38 C.F.R. § 3.156(b) 
(2010); see also Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. 
Cir. 2007); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  

In the May 2006 rating decision, the RO increased the disability 
rating for the service-connected low back strain from 10 percent 
disabling to 30 percent, effective November 4, 2004.  
Subsequently, in a rating decision dated in October 2008, the RO 
increased the rating for the service-connected low back strain 
from 30 percent to 40 percent, effective November 4, 2004.  
Because the increase in the disability rating of the Veteran's 
low back strain disability does not represent the maximum rating 
available for the condition, the Veteran's claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In May 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of this hearing is associated with the claims folder.

Additional evidence was submitted directly to the Board following 
the August 2010 supplemental statement of the case without a 
waiver of consideration by the Agency of Original Jurisdiction 
(AOJ).  On review, the additional evidence essentially duplicates 
evidence already of record prior to the August 2010 supplemental 
statement of the case and/or is not pertinent to the claims 
currently on appeal.  Therefore, a remand to have the AOJ issue a 
supplemental statement of the case with regard to these issues 
would serve no useful purpose and is not required.  See 38 C.F.R. 
§§ 19.31, 19.37 (2010); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran 
are to be avoided).

Review of the claims file reveals that the Veteran has raised the 
issue of entitlement to a total rating based on individual 
unemployability (TDIU).  As this matter is not currently 
developed or certified for appellate review, it is referred to 
the RO for appropriate action.

In a decision dated in July 2010 the Board denied the Veteran's 
application to reopen a claim for service connection for a 
bilateral knee disorder, to include as secondary to low back 
strain.  In written argument dated in September 2010, the Veteran 
raised the issue of whether new and material evidence has been 
received to reopen a claim for service connection for a bilateral 
knee disorder, to include as secondary to low back strain.  As 
this matter is not currently developed or certified for appellate 
review, it is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A right hip disorder is chronically aggravated by a service-
connected condition.

2.  The Veteran's low back strain disability is not manifested by 
unfavorable ankylosis of the thoracolumbar spine.

3.  The Veteran's back disability has been productive of 
neurologic impairment of the right lower extremity that results 
in disability analogous to mild incomplete paralysis of the 
sciatic nerve.

4.  The Veteran's back disability is not manifested by 
incapacitating episodes of intervertebral disc disease requiring 
bedrest prescribed by a physician.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right hip disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.310 (2010).

2.  The criteria for a disability rating in excess of 40 percent 
for low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 
(2010).

3.  The criteria for a separate 10 percent evaluation for right-
sided mild incomplete paralysis of the sciatic nerve have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; 
Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Here, in regard to the Veteran's claim of entitlement to a 
disability rating in excess of 40 percent disabling for service-
connected low back strain, the VCAA duty to notify was satisfied 
by way of a letter sent to the appellant in December 2004 that 
fully addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
Veteran submitted treatment records from Park Plaza Hospital, 
West Loop MRI and Diagnostic Center, Kelsey Seybold Clinic, and 
Drs. M.R., D.B., J.J., and M.H., and was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge.  The appellant was 
afforded VA medical examinations in May 2003, November 2003, July 
2005, January 2006, July 2007, June 2009, and July 2010.

The Board remanded this claim in July 2010 for all outstanding VA 
treatment records dated since December 2009 to be obtained and 
associated with the claims file and for the Veteran to be 
afforded an appropriate VA medical examination regarding the 
severity of the Veteran's low back strain disability.  The Board 
notes that all of the Veteran's VA treatment records, dated 
through June 2010, have been obtained and associated with the 
claims file and the Veteran was afforded another VA examination 
in July 2010.  Therefore, based on the foregoing actions, the 
Board finds that there has been substantial compliance with the 
Board's July 2010 remand.  See Dyment v. West, 13 Vet. App. 141 
(1999) (noting that a remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In regard to the Veteran's claim of entitlement to service 
connection for a right hip disorder, to include as secondary to 
low back strain, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify or 
the duty to assist, such error was harmless and will not be 
further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. § 3.303.  
In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2009).

In addition to the elements of direct service connection, service 
connection may also be granted on a secondary basis for a 
disability if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a 
service-connected disability aggravates a non-service-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required to establish an increase in 
disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. 
Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the regulation addressing service connection 
for disabilities on a secondary basis, 38 C.F.R. § 3.310, was 
amended in September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 
7, 2006), effective October 10, 2006.  The change was made to 
conform VA regulations to decisions from the Court, specifically 
Allen v. Brown, 7 Vet. App. 439 (1995).  The prior regulation 
addressed whether a service connected disability was the cause of 
a secondary disability.  The Allen decision provides for 
consideration of whether a service-connected disability 
aggravates a non-service-connected disability.  The change in 
regulations includes the holding from Allen in a new section, 38 
C.F.R. § 3.310(b).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in the light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the Veteran.

The Veteran seeks entitlement to service connection for a right 
hip disorder, to include as secondary to low back strain.  The 
Veteran's service treatment records do not reveal any complaint, 
diagnosis, or treatment for any right hip disorder.  Upon 
examination at separation from service, the Veteran's 
musculoskeletal system was reported to have no defects.

In a private treatment note, dated in April 1988, the Veteran was 
noted to walk with decreased single limb stance on the right.  
The Veteran was not noted to have any right hip disorder.

In a letter from a private physician, dated in February 1989, the 
Veteran was noted to have signs and symptoms of lumbar 
spondylosis.  The physician stated that "[w]alking occasionally 
causes his right leg to give way."  However, the Veteran was not 
diagnosed with any right hip disorder or any neurological 
condition.

In a VA treatment note, dated in June 1988, indicated that the 
Veteran had a positive straight leg raising test on the right 
side.  The Veteran was subsequently diagnosed with right lumbar 
disc radiculopathy.  However, the Veteran was not diagnosed with 
any right hip disorder.

In September 1988 the Veteran reported low back pain with right 
leg pain into the calf.  The note indicated that the pain was not 
related to anything and the Veteran was diagnosed with 
nonradicular pain.

In a private treatment note, dated in January 2000, the Veteran 
was noted to have no paraspinus muscle spasm and the straight leg 
raising was negative bilaterally.  The deep tendon reflexes were 
2+ in both lower extremities.  

In January 2000 the Veteran complained of pain radiating into the 
right lower extremity.  Deep tendon reflexes were normal in the 
right lower extremity.  In February 2000 the Veteran complained 
of right leg numbness and weakness.  Again in February 2000 the 
Veteran was noted to have a history of right radiating leg pain 
ever since a spinal tap in 1945.

In a private treatment note, dated in March 2000, the Veteran was 
noted to have 5/5 strength in the quads, tibialis anterior, 
extensor hallucis longus (EHL), and gastrocnemius muscle groups.  
Deep tendon reflexes were symmetrical and the toes were down 
going.  The Veteran had strongly present pulses.  There was no 
muscle wasting or skin changes noted.  The physician believed 
that the Veteran had a neurological claudication problem.  

In September 2001 the Veteran was afforded a VA spine 
examination.  The examiner noted that the Veteran had neurogenic 
claudication of the right that was mild to moderate in severity.  
However, the examiner did not diagnose the Veteran with any right 
hip disorder.  The examiner rendered the opinion that the 
Veteran's low back pain was at least as likely as not related to 
the Veteran's reported in service event; however, the Veteran's 
degenerative disc disease, which was noted to cause the right 
lower extremity neurogenic claudication, was unrelated to the 
Veteran's in service injury.

In September 2001 an X-ray of the right hip revealed mild hip 
narrowing.  In February 2003 the Veteran complained of radiating 
right leg pain.  Also in February 2003 the Veteran was reported 
to have no evidence of radicular involvement.  The Veteran was 
noted in February 2003 to have right-sided leg numbness and 
weakness.  

In May 2003 the Veteran was afforded a VA examination.  After 
examination the Veteran was diagnosed with degenerative disc 
disease of the lumbar spine with spinal stenosis and neurogenic 
claudication on the right that is moderately symptomatic.  The 
examiner reiterated from the previous examination report that the 
Veteran' degenerative disc disease disorder was not related to 
the Veteran's active service.  

In November 2003 the Veteran was afforded a VA spine examination.  
After examination the Veteran was diagnosed with chronic low back 
pain with right-sided sciatica and symptoms of neurogenic 
claudication most likely secondary to underlying degenerative 
disc disease involving the lumbosacral spine.  The examiner 
rendered the opinion that the Veteran's degenerative disc disease 
was not related to the Veteran's active service.  The examiner 
also rendered the Veteran's symptoms were secondary to the 
degenerative disc disease and that there was no evidence of 
significant soft tissue damage during service.  However, the 
examiner noted that "for all practical purposes, the symptoms of 
degenerative disc disease and low back strain cannot be reliably 
separated."

In June 2004 the Veteran was afforded a VA joints examination.  
The Veteran was noted to have bilateral leg pain due to radicular 
symptoms not the knees.

In June 2004 the Veteran was diagnosed with degenerative changes 
in the bilateral hips.  No evidence of acute fracture or 
dislocation.  In August 2004 the Veteran was reported to have 
degenerative changes of the spine and it was believed that there 
may be a musculoskeletal component as well.  In August 2004 the 
Veteran reported numbness in the right leg with hip pain.  
Prescribed medication for hip pain.

In January 2006 the Veteran was afforded a VA joints examination.  
The Veteran was noted to have a progressive back condition with a 
diagnosis of degenerateive joint disease involving the 
lumbosacral spine and neurogenic claudication.  The Veteran was 
noted to have lumbar radiculopathy.  The Veteran reported that 
the pain in the lower back radiates down his right leg in the 
posterior area and the right hip.  The Veteran sometimes feels 
tingling in his right leg.  He was noted to have right hip 
discomfort and stiffness.  Physical examination revealed an 
antalgic gait.  The Veteran used a walker and has limitations in 
doing transfers from the chair to the table for the examination.  
The right hip presented flexion from 0 to 110 degrees with 
discomfort from 20 to 110 degrees, extension from 0 to 25 
degrees, adduction from 0 to 25 degrees with pain from 15 to 25 
degrees, abduction from 0 to 35 degrees with discomfort between 
20 and 35 degrees, external rotation from 0 to 50 degrees with 
discomfort between 40 to 50 degrees, and internal rotation from 0 
to 35 degrees with discomfort between 30 to 35 degrees.  The 
joint function was not limited additionally by weakness, 
fatigability, lack of endurance, or incoordination.  X-ray 
examination was noted to reveal osteoarthritic changes.  The 
Veteran was diagnosed with lumbar strain and degenerative joint 
disease of the right hip.  The examiner rendered the opinion that 
the right hip condition, including arthritis, was not caused by 
or a result of the Veteran's service connected lumbar strain.  
The examiner opined that the Veteran's degenerative joint disease 
of the right hip was most likely caused by the effects of the 
Veteran's age and prior experience of his lifetime.  The examiner 
further stated that the Veteran's right hip condition is 
aggravated by his radicular symptoms.  The examiner last stated 
that there was no evidence to suggest any relationship between 
the Veteran's radicular symptoms and his degenerative joint 
disease of the right hip.

In September 2006 the Veteran was found to have right hip 
internal and external rotation without pain.  In August 2007 the 
Veteran was diagnosed with degenerative joint disease of the 
right hip with joint space narrowing, osteophytes, and 
eburnation.  

The Board finds that entitlement to service connection for a 
right hip disorder is warranted.  The Veteran's service treatment 
records do not reveal any complaint, diagnosis, or treatment for 
any right hip disorder.  After examination in January 2006 the 
Veteran was diagnosed degenerative joint disease of the right 
hip.  The examiner rendered the opinion that the Veteran's right 
hip condition, including arthritis, was not caused by or a result 
of the Veteran's service-connected lumbar strain.  However, the 
examiner opined that the Veteran's degenerative joint disease of 
the right hip was aggravated by his radicular symptoms.  As 
discussed below, the Board is granting entitlement to a separate 
compensable evaluation for the Veteran's right-sided mild 
incomplete paralysis of the sciatic nerve as a manifestation of 
the Veteran's service-connected low back strain.  As the 
Veteran's right hip degenerative joint disease has been found to 
be aggravated by the Veteran's radicular symptoms, entitlement to 
service connection for a right hip disorder, as secondary to the 
neurological manifestations of the Veteran's service-connected 
low back strain, is granted.

III.  Higher Disability Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In November 2004 the Veteran filed a claim for entitlement to a 
higher evaluation for his service-connected low back strain 
disability.  The Veteran's low back strain disability is 
currently rated as 40 percent disabling pursuant to the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated functional 
loss in light of 38 C.F.R. § 4.40, which requires the VA to 
regard as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the diagnostic code 
provisions predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

Lumbar spine disabilities are rated on the basis of limitation of 
motion, with evaluations assigned under the General Rating 
Formula for Diseases and Injuries of the Spine.  A note following 
the schedular criteria indicates that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine is 
from zero to 90 degrees, extension from zero to 30 degrees, left 
and right lateral flexion from zero to 30 degrees, and left and 
right lateral rotation from zero to 30 degrees.  38 C.F.R. § 
4.71a.  In the alternative, an evaluation can be assigned under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.

The General Rating Formula for Diseases and Injuries of the Spine 
assigns evaluations with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by the residuals of the injury or disease.  
The General Rating Formula for Diseases and Injuries of the Spine 
provides that a 40 percent disability rating would only be 
warranted if there is forward flexion of the thoracolumbar spine 
of 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability rating, which would 
be the next higher applicable rating, would only be warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 100 
percent disability rating would be warranted with unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5243, based on incapacitating episodes, a 
60 percent disability rating would require incapacitating 
episodes of a total duration of at least six weeks during the 
past 12 months, with an "incapacitating episode" defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a.

The Veteran has reported pain, muscle spasms, and reduced 
mobility due to the pain associated with his back disorder.  As 
noted above, in a treatment note, dated in June 2004, the Veteran 
was reported to have radicular symptoms in his knees.

An X-ray examination of the lumbar spine dated in June 2004 
revealed multilevel degenerative changes with anterior endplate 
osteophytosis, particularly involving the L2-L3 and L3-L4 levels.  
No significant disc space or neural foramina narrowing was found.  
In August 2004 the Veteran complained of low back pain.  He 
reported that he had experienced hip/leg numbness since 1988 but 
that the pain and numbness has been getting slightly worse.  

In November 2004 the Veteran complained of hip pain and tingling 
with a shock like sensation radiating down from the buttock area 
to the calf.  

In a letter dated in June 2005, Dr. J.J. reported that the 
Veteran had leg pain that came and went in the S1 nerve 
distribution on the right.  He reported no bowel or bladder 
difficulty.  Neurological examination showed the present of 
paraspinus muscle spasm and decreased range of motion of the 
lumbar spine.  There was decreased knee jerk on the right and all 
other reflexes and both lower extremities were 2+.  There was no 
clonus and a negative Babinski sign.  There was no motor deficit 
in either lower extremities.  The straight leg raising was 
positive at 90 degrees on the right.  Dr. J.J. rendered the 
opinion that the Veteran had sciatica on the right.

In July 2005 the Veteran was afforded a VA spine examination.  
The Veteran reported that he had been suffering from pain in the 
low back for 60 years and that the pain was constant.  The pain 
was noted to travel intermittently down the right thigh.  The 
pain was burning in nature and 8 out of 10 in severity.  The pain 
came on by itself but is relieved by rest and the medication 
Naproxen.  When the Veteran has pain he can function with the 
medication.  The Veteran reported that he had to quit work in 
1988 due to the pain.  However, the condition did not result in 
any time lost from work.  Examination revealed that the Veteran's 
posture was within normal limits.  His gait was abnormal and was 
reported to be slow with a right sided limp.  The Veteran used a 
cane for support and balance.  Examination of the thoracolumbar 
spine revealed no complains of radiating pain on movement.  
Muscle spasm was absent and there was tenderness noted at the L4 
and L5 area.  The straight leg raise test was negative 
bilaterally.  There was no ankylosis of the spine.  The range of 
motion of the spine without pain was 15 degrees of flexion, 5 
degrees of extension, 5 degrees of right lateral flexion, 5 
degrees of left lateral flexion, 5 degrees of right rotation, and 
5 degrees of left rotation.  The joint function of the spine was 
further limited after repetitive use due to pain, fatigue, and 
lack of endurance which had a major functional impact.  The spine 
was not additionally limited by weakness and incoordination after 
repetitive use.  There were no signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  
Neurological examination of the lower extremities revealed normal 
motor function.  The sensory function was abnormal with numbness 
and tingling from the lower back to the right hip and buttocks.  
The right lower extremity reflexes revealed a knee jerk of 2+ and 
an ankle jerk of 2+.  The left lower extremity reflexes revealed 
a knee jerk of 2+ and an ankle jerk of 2+.  X-rays revealed 
degenerative arthritis.  There was a mild narrowing of the L3-L4 
disc interspace.  There was fairly extensive degenerative 
osteophyte formation at multiple vertebral body end plates.  
There was degenerative change at multiple face joints.  The 
examiner reported that the Veteran had low back strain that had 
progressed to degenerative disc disease of the lumbar spine.

In August 2005 the Veteran was reported to have sciatica on the 
right side with positive straight leg raise with decreased knee 
jerk on the right.  The Babinski sign was negative.  In February 
2006 the Veteran underwent a magnetic resonance imaging (MRI) 
scan of the lumbar spine.  The scan revealed mild spondylitic 
degenerative changes in the lumbar spinal vertebrae and discs 
with no lumbar spinal canal stenosis or foraminal narrowing.

In May 2006 the Veteran was reported to continue to have back 
pain from degenerative joint disease and right sided sciatica.  
In June 2007 the Veteran denied any radiculopathy.

In July 2007 the Veteran was afforded a VA spine examination.  
The Veteran reported stiffness when lying in bed over night and 
sitting for a long period of time and weakness after too much 
movement.  The Veteran had lower back pain.  The pain was 
constant and travels down the left hip to the left knee.  The 
pain was aching and sharp in nature and a level 10 in severity.  
The pain was reported to be very bad without medication.  The 
Veteran can function with the pain when he is on medication.  He 
indicated that his back has not caused any incapacitation.  The 
Veteran's posture was normal.  His gait was slow and guarded and 
required the use of a walker.  Examination of the back revealed 
evidence of radiating pain on movement to the left buttock and 
left leg.  Right lumbar muscle spasm was present.  There was 
tenderness noted on examination at the left sciatic notch and the 
left L-S joint.  The straight leg raising test was negative on 
the left and right.  There was no ankylosis of the spine.  Range 
of motion was 85 degrees of flexion, 15 degrees of extension, 25 
degrees of right lateral flexion, 25 degrees of left lateral 
flexion, 25 degrees of right rotation, and 30 degrees of left 
rotation without pain.  Joint function of the spine was 
additionally limited by 20 degrees by pain, fatigue, weakness, 
lack of endurance, incoordination, and pain after repetitive use.  
The spine was symmetrical and the head position was normal.  
There was an abnormal curvature of the spine of 10 degrees to the 
right.  Neurological examination of the lower extremities 
revealed normal motor function and normal sensory function.  X-
rays of the lumbar spine revealed mild anterior spurs of bodies 
of the lumbar vertebrae.  The Veteran was diagnosed with status 
post low back strain.  

In December 2008 the Veteran underwent an X-ray of the spine.  
The X-ray revealed facet hypertrophy, sclerosis and multilevel 
endplate osetophytes.  No evidence was found of fracture or 
subluxation.

The Veteran was afforded a VA spine examination in June 2009.  
The Veteran complained of dull ache all the time in the lower 
back with stiffness.  The Veteran indicated that he tries to keep 
his back straight when sitting or standing.  Walking tended to 
aggravate the back but he indicated that he could go about a 
quarter of a mile.  He indicated that he was limited in 
activities.  The Veteran used a rolling walker and a cane.  He 
described no weakness, deformity, instability, giving way, 
locking, and lack of endurance.  He did not describe any flare-
ups or incapacitating events.  The Veteran indicated that the 
pain occasionally wakes him up.  He wore a back support 
occasionally.  He denied bowel and bladder problems.  He 
described no radicular symptoms into either leg and he has not 
had any surgery or hospitalization for the back and no history of 
inflammatory arthritis or neoplasms.  On examination the Veteran 
had deep tendon reflexes of 1+ at the knees and ankles 
bilaterally.  The toes were down going bilaterally and there was 
no increased tone or clonus, straight leg raising was negative 
bilaterally.  Motor function was 5/5 bilaterally in all muscle 
groups about the hip and the lower extremities.  The hips had 
nontender passive range of motion and sensation was intact 
throughout.  Distal pulses were 2+.  He had tenderness to 
palpation in the L5 area but there were no spasms.  The pelvis 
was level and he had a mildly antalgic gait secondary to 
arthritis of the knees.  Range motion was forward flexion of 40 
degrees, extension of 10 degrees, left and right lateral bending 
of 15 degrees, and left and right rotation of 20 degrees.  All 
motion was active, passive, against resistance but he had 
stiffness at the end points but no pain, fatigue, weakness, or 
incoordination with repetitive motion.  X-rays of the lumbar 
spine in December 2008 revealed facet hypertrophy and sclerosis.  
There were multiple endplate osteophytes with no evidence of 
fracture of subluxations.  The Veteran was diagnosed with 
degenerative joint disease and degenerative disc disease of the 
lumbar spine rated as mild to moderate.  The examiner rendered 
the opinion that there was no evidence of radiculopathy or 
neuropathy associated with the lumbar spine.  

In July 2010 the Veteran was afforded a VA examination.  The 
Veteran reported muscle spasm two or three times a week that 
lasts a few hours.  The Veteran was noted to not have any 
incapacitating episodes.  The Veteran used a rollator for his 
knees but not for his back.  Physical examination revealed that 
the Veteran stood in 30 degrees of flexion and that his flexion 
and extension were extremity difficult to ascertain because he 
had quadriceps and hamstring atrophy and loss of strength due to 
inactivity and age.  Using the rollator the Veteran was able to 
forward flex from 30 to 60 degrees.  He had 10 degrees of right 
and left lateral flexion.  There was no indication of spinous or 
paraspinous tenderness.  He had no indication of muscle spasm.  
He had a negative straight leg lift on the left and the right.  
He had no indication of lower extremity radiculopathy or sensory 
deprivation bilaterally.  The Veteran had quadriceps and 
hamstring and calf muscular atrophy as well as loss of strength 
due to inactivity, a sedate lifestyle, and aging.  The Veteran 
had normal equal patella and Achilles tendon deep tendon reflexes 
bilaterally.  The Veteran was diagnosed with degenerative disc 
disease of the lumbar spine.  The examiner further opined that 
the Veteran was capable of both active and sedate employment. 

The Board finds that entitlement to an evaluation in excess of 40 
percent disabling for the orthopedic manifestations of the 
Veteran's low back strain is not warranted.  As discussed above, 
at no point during the period on appeal did the Veteran's low 
back strain disorder manifest any ankylosis.  As such, 
entitlement to an evaluation in excess of 40 percent disabling 
for the orthopedic manifestations of the Veteran's low back 
strain is denied. 

The Board has considered whether a higher evaluation is warranted 
pursuant to DeLuca, supra.  However, the Board finds that the 
Veteran's back disability does not manifest any ankylosis due to 
fatigability, increased weakness, or lack of endurance with 
repetitive movement.  In addition, the Board notes that the 
reduction of the range of motion produced by pain on repetitive 
movement is considered in the Veteran's current 40 percent 
evaluation.

The Board considered Diagnostic Code 5243 due to the Veteran's 
diagnosis of degenerative disc disease; however, as the Veteran 
has never been prescribed bed rest by a physician to treat his 
back disorder, entitlement to an evaluation in excess of 40 
percent disabling pursuant to Diagnostic Code 5243 is not 
warranted. 

Pursuant to Note (1) following the General Formula for Diseases 
and Injuries of the Spine, any neurologic abnormalities related 
to the Veteran's back disability are to be evaluated separately 
under the appropriate code.  In this case, radiculopathy to the 
right lower extremity has been related to the Veteran's service-
connected back disability by the medical evidence.

Under 38 C.F.R § 4.124a, Diagnostic Code 8520, a 10 percent 
evaluation is warranted for mild incomplete paralysis of the 
sciatic nerve; a 20 percent evaluation requires moderate 
incomplete paralysis of the sciatic nerve; a 40 percent 
evaluation requires moderately severe incomplete paralysis; a 60 
percent evaluation requires severe incomplete paralysis with 
marked muscular atrophy; an 80 percent evaluation requires 
complete paralysis of the sciatic nerve.  When there is complete 
paralysis, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of picture 
for complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be for 
the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "severe" 
by VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's back disability is manifested by right side pain 
that radiates down the right leg.  As noted above, in a treatment 
note, dated in June 2004, the Veteran was reported to have 
radicular symptoms in his knees.  In November 2004 the Veteran 
complained of hip pain and tingling with a shock like sensation 
radiating down from the buttock area to the calf.  In June 2005 
the Veteran was found to have a positive straight leg raising 
test in the right leg and Dr. J.J. rendered the opinion that the 
Veteran had sciatica on the right.  In August 2005 the Veteran 
was reported to have sciatica on the right side with positive 
straight leg raise and decreased knee jerk on the right.  In May 
2006 the Veteran was reported to continue to have back pain from 
degenerative joint disease and right sided sciatica.  In June 
2007 the Veteran denied any radiculopathy.  In July 2007, 
examination of the back revealed evidence of radiating pain on 
movement to the left buttock and left leg and right lumbar muscle 
spasm was present.  However, neurological examination of the 
lower extremities revealed normal motor function and normal 
sensory function.  In June 2009 the Veteran was found to have no 
evidence of radiculopathy or neuropathy associated with the 
lumbar spine.  Finally in July 2010 the Veteran was found to have 
no indication of lower extremity radiculopathy or sensory 
deprivation bilaterally.

The Board finds that the evidence is at least in equipoise that 
the Veteran has been diagnosed during the period on appeal with 
right sided sciatica due to degenerative joint disease of the 
lumbar spine.  As such, the Board finds that entitlement to a 
separate compensable evaluation for right-sided mild incomplete 
paralysis of the sciatic nerve is warranted.  The Board finds 
that the preponderance of the symptoms of the right-sided sciatic 
are pain and tingling with a shock like sensation radiating down 
from the buttock area to the calf and a positive right leg raise 
test without any motor or sensory dysfunction.  Although there is 
one note of reduced knee jerk in the right lower extremity, the 
preponderance of the evidence over the entire period on appeal 
does not reveal objective evidence of motor loss or sensory loss 
due to the radiculopathy.  Based upon the Veteran's subjective 
complaints of weakness and pain due to the right extremity 
radiculopathy, an evaluation of 10 percent, and no higher, for 
mild incomplete paralysis of the sciatic nerve is granted.

The Board has considered whether this case should be referred for 
extra-schedular consideration.  An extra-schedular disability 
rating is warranted if the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

The determination of whether a claimant is entitled to an extra-
schedular rating involves a three-step inquiry.  First, it must 
be determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations are 
inadequate.  In this regard, the level of severity and 
symptomatology of the claimant's service- connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Second, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is, therefore, found 
inadequate, it must be determined whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, if an analysis under the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that such picture 
exhibits such related factors as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra- schedular rating.  Thun v. 
Peake, 22 Vet. App. 111, 115-16 (2008).

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's low back strain disability with 
the established criteria found in the rating schedule.  As 
discussed in detail above, the primary manifestations of the 
Veteran's low back strain disability are pain and decreased range 
of motion, and there are no symptoms of the Veteran's low back 
strain disability that are not addressed by the rating schedule.  
As such, the Board finds that the rating criteria reasonably 
describe the disability level and symptomatology for the 
Veteran's low back strain disability and, therefore, the rating 
schedule is adequate to evaluate his disability picture.

Moreover, there are no related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  In this regard, there is no evidence of 
hospitalization due to the Veteran's low back strain disability, 
and the evidence reflects that the Veteran is capable of both 
active and sedate employment.  In addition, the criteria in VA's 
rating schedule are designed to compensate for average 
impairments in earning capacity, and the ratings are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Accordingly, to whatever extent the Veteran's low back 
strain disability may interfere with his employability, the Board 
finds that such interference is addressed by the schedular rating 
criteria.

For the foregoing reasons, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is not 
warranted.  Thun, 22 Vet. App. at 115-16; see also Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a right hip disorder, to 
include as secondary to low back strain, is granted.

Entitlement to a disability rating in excess of 40 percent 
disabling for service-connected low back strain is denied.

Subject to the law and regulations governing payment of monetary 
benefits a separate 10 percent disability rating for right-sided 
mild incomplete paralysis of the sciatic nerve is granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


